Citation Nr: 0004942	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from January 1942 to February 1946; he died in 
December 1996.  The appellant has been represented throughout 
her appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of March 
1997, by the Regional Office (RO), which denied service 
connection for the cause of the veteran's death.  A notice of 
disagreement with that determination was received in April 
1997.  A statement of the case was issued in August 1997.  
The appellant's substantive appeal (VA Form 9) was received 
in October 1997.  The appeal was received at the Board in 
November 1997.  

In addition, the RO denied eligibility for Dependents' 
Educational Assistance (DEA) under chapter 35 of title 38, 
United States Code,in the March 1997 rating decision.  The 
appellant included this issue in her notice of disagreement, 
and it was included in the statement of the case issued in 
August 1997.  However, in her VA Form 9, the appellant stated 
that her appeal was not to establish eligibility for DEA; she 
clarified that she was seeking to establish eligibility for 
Dependency and Indemnity Compensation (DIC) benefits, payable 
for a service-connected death.  The appellant's statement 
that she was not seeking eligibility for Chapter 35 
educational benefits is sufficient to withdraw that issue 
from the appeal.  




FINDINGS OF FACT

1.  The veteran died in December 1996, at the age of 77; the 
immediate cause of death was reported as Alzheimer's 
dementia.  No other significant condition contributing to 
death was reported on the death certificate.  No autopsy was 
performed.  

2.  At the time of his death, service connection was in 
effect for residuals of gunshot wound, right chest, evaluated 
as 30 percent disabling; status post gunshot wound, right 
lower chest, with pleural thickening and adhesions, evaluated 
as 20 percent disabling; scar, upper quadrant abdomen, 
evaluated as 10 percent disabling; and peritoneal adhesions 
resulting from subphrenic abscess, evaluated as 0 percent 
disabling.  The combined evaluation was 50 percent.  

3.  Competent medical evidence of record does not show that 
the veteran's Alzheimer's dementia was manifested in service 
or in the first post-service year, or that it was caused by 
the service-connected disabilities or was otherwise related 
to his military service.  

4.  There is no medical evidence showing that a service-
connected disability was the immediate or underlying cause of 
the veteran's death; nor is there competent medical evidence 
showing that a service-connected disability or disabilities 
contributed substantially or materially to cause death.  The 
appellant's claim is therefore not plausible under the law.  




CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim for 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The record reflects that the veteran died in December 1996, 
at the age of 77.  A certificate of death, dated in December 
1996, shows that the veteran's death was attributed to 
Alzheimer's dementia.  No other significant condition 
contributing to the death was reported on the death 
certificate.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
residuals, gunshot wound, right chest, evaluated as 30 
percent disabling; status post gunshot wound, right lower 
chest with residual pleural thickening and adhesions, 
evaluated as 20 percent disabling; scar, upper quadrant 
abdomen, evaluated as 10 percent disabling; and peritoneal 
adhesions, resulting from subphrenic abscess, evaluated as 
noncompensably disabling.  The combined disability evaluation 
was 50 percent.  

The service medical records are negative for the presence of 
Alzheimer's disease, organic brain syndrome, or complaints 
thereof.  Accordingly, there exists no credible or competent 
evidence of symptomatology attributable to this disorder 
during service.  There is also no evidence of any complaints, 
treatment, findings, or diagnosis of any organic brain 
syndrome within one year of the veteran's separation from 
active service.  The veteran's combat wounds were incurred on 
Guadalcanal in November 1942, when he sustained penetrating 
wounds to the abdomen and chest in action against the enemy.

Medical evidence of record in 1948 reflects clinical 
evaluation for residuals of a gunshot wound of the left 
abdomen and chest sustained in service.  Evaluation of the 
nervous system, conducted in January 1948, was reported to be 
normal.  

A VA outpatient treatment report dated in March 1974 
indicates that the veteran was seen and treated for 
complaints of low back pain.  This report reflects clinical 
evaluation of the back and right knee.  There is no 
indication that the veteran complained of or was evaluated 
for any nervous disorder.  The report of a VA compensation 
examination conducted in April 1974 reflects evaluation 
solely of the residuals of gunshot wound of the right chest 
and residuals of pleural thickening and pleural adhesions.  

Of record is a private hospital report, dated in July 1996, 
which shows that the veteran was admitted to the hospital 
after waking up and complaining of shortness of breath and 
generalized weakness; it was noted that he was confused at 
the time.  The veteran's wife indicated that he was 
struggling to breathe, and appeared very pale and lethargic.  
The report indicates that a chest X-ray taken in the 
emergency room showed severe pulmonary edema and, at that 
time, Lasix was given to initiate diuresis; subsequently, the 
veteran showed improvement and was determined to be stable 
enough to be discharged to home.  The final diagnoses were 
pulmonary emphysema, slight evidence of congestive heart 
failure; paroxysmal supraventricular tachycardia; non-
insulin-dependent diabetes mellitus, controlled; and 
hypertension, controlled.  

Received in July 1997 were VA treatment records dated from 
January 1996 to March 1996.  These records indicate that the 
veteran was admitted to the hospital in January 1996 because 
of progressive loss of physical and mental ability over the 
last several years; the veteran's wife denied any acute 
change in his mental status.  She also reported that he had 
become less ambulatory, and he had also been noted to have 
several falls over the last several weeks to months.  On 
examination, the lungs were clear to auscultation 
bilaterally.  The abdomen, on examination, was soft, 
nontender, and nondistended.  Neurologically, the veteran was 
alert and oriented times two; he was confused as to the time.  
It was felt that the veteran was most likely suffering from a 
dementia; for this, he underwent dementia work-up.  He had a 
head CT which demonstrated diffuse cerebral atrophy, but no 
masses were noted.  The pertinent discharge diagnoses were 
dementia, diabetes mellitus, and hypertension.  The veteran 
was discharged to home in stable condition.  He died at home.

II.  Legal analysis

The appellant maintains that the cause of the veteran's death 
as listed on the death certificate is incorrect, because the 
VA doctor who signed the certificate did not examine the 
veteran and, as a result, had no idea what the cause of death 
was.  The appellant asserts that the veteran's death was 
caused by his service-connected residuals of gunshot wound to 
the pleural cavity, which caused his chest congestion and 
complications in his chronic obstructive pulmonary emphysema.  
In fact, the appellant points out that, on the day of his 
death, the veteran was visited at home by a VA nurse 
practitioner, who commented on his breathing difficulties.  
She asserts, with the support of her representative, that the 
veteran's service-connected lung problems were, at the very 
least, a contributing cause of his death.  

The first question which must be addressed in the appeal is 
whether a well-grounded claim for the cause of the veteran's 
death has been presented.  If not, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals, prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  

The Board acknowledges with great admiration and respect the 
veteran's exceptional and meritorious service during World 
War II, which included his being wounded as a result of enemy 
action on Guadalcanal.  As will be explained below, however, 
we find that there is insufficient evidence to establish a 
well-grounded claim in this case.

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Regulations also state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303 (1999).  In addition, 
organic diseases of the nervous system are deemed to be 
chronic conditions, and there is a presumption of service 
connection if shown to a compensable degree within one year 
of separation from service, even though there was no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 
supra.  

In reviewing the evidence of record, the Board is unable to 
find that the appellant has presented a well-grounded claim 
for entitlement to service connection for the cause of the 
veteran's death.  The evidence does not show that the 
veteran's Alzheimer's dementia was incurred in or aggravated 
by service.  The record reflects that Alzheimer's dementia 
was not diagnosed until 1996.  Therefore, Alzheimer's 
dementia may not be presumed to have been incurred in 
service.  

Also, there is no competent medical evidence linking the 
veteran's Alzheimer's dementia, listed on his 1996 death 
certificate, to any disease or injury noted during the 
veteran's service.  In addition, there is no medical evidence 
relating the veteran's Alzheimer's dementia to a service-
connected disorder.  Further, there is no competent medical 
evidence that the veteran's Alzheimer's dementia was 
proximately due to or the result of a service-connected 
disability, or that the Alzheimer's dementia was aggravated 
by a service-connected disorder.  38 C.F.R. § 3.310; See 
Allen v. Brown, 7 Vet.App. 439 (1995).  

Moreover, there is also no competent medical evidence showing 
that a service-connected disability contributed substantially 
or materially to cause death, or aided or lent assistance to 
the production of death.  There is simply no suggestion in 
the pertinent medical records that the veteran's service-
connected disabilities played any role in his death.  

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his service-
connected disabilities.  As noted above, evidentiary 
assertions by a claimant are accepted as true for purposes of 
determining whether a claim is well grounded, but an 
exception to that rule is where the evidentiary assertion is 
beyond the competence of the person making it.  In this case, 
the appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
any causal relationship between the veteran's service-
connected disabilities and his death.  See, e.g., Voerth v. 
West, 13 Vet.App. 117, 120 (1999) ("Unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, supra ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet.App. 492 (1992); Moray v. Brown, 5 Vet.App. 211 (1993); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."   Bloom v. West, 
12 Vet.App. 185 (1999).

The Board notes that, even where a claim is not well 
grounded, VA may be obligated, under 38 U.S.C.A. § 5103(a), 
to advise a claimant of evidence needed to complete her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69, 78 (1995); see McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997) (expressly adopting 
Robinette's interpretation of section 5103(a)).  Here, in the 
statement of the case, as well as in other correspondence, 
the appellant has been notified of the defects in the 
evidentiary record, and of the kind of information which 
would be needed in order to well ground this claim.  Unlike 
the situation in Robinette, the appellant has not put VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded. See also Epps v. Brown, supra.  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied as not well-grounded.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

